DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application, 16/694,105 filed on 11/25/2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 7-20 of U.S. Patent No.11,262,946. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons show below:
Patent US 11,262,946
Instant Application 17/682,670
Claim 5, A system comprises:

a processing device; and
a hardware memory controller for processing memory requests generated by the processing device, the hardware memory controller comprising:

a memory device to store one or more memory addresses associated with one or more past memory sub-system commands sent to a memory sub-system coupled to the hardware memory controller; and

logic that performs operations comprising:

receiving a memory request to read data from a given memory address of the memory sub-system; and


in response to receiving the memory request:

determining whether the given memory address is currently stored on the memory device; and

in response to determining that the given memory address is currently stored in the memory device:


determining a current nixie accessible by the hardware memory controller;

accessing, from the memory device, a timestamp stored in association with the given memory address;

determining, based on the current time, the timestamp, and an average read latency time of the memory sub-system, whether there is a likelihood that data from the given memory address is currently stored on a cache of the memory sub-system; and

sending, to the memory sub-system, at least one of a cache-based memory sub-system command for the given memory address or a non-cache-based memory sub-system command for the given memory address based on the determining of whether there is the likelihood.

Claim 1. A system comprising: 

a processing device; and 
a memory controller device for processing memory requests generated by the processing device, the memory controller device comprising: 

a memory device to store one or more memory addresses associated with one or more past memory sub-system commands sent to a memory sub-system; and 


logic that performs operations comprising: 

receiving a memory request to read data from a specified memory address of the memory sub-system; and 








in response to determining that the specified memory address is currently stored in the memory device: 








determining, based on an average read latency time of the memory sub-system, whether there is a likelihood that data from the specified memory address is currently stored on a cache of the memory sub-system; and 


sending, to the memory sub-system, at least one of a cache-based memory sub-system command for the specified memory address or a non-cache-based memory sub-system command for the specified memory address based on the determining of whether there is the likelihood.
Claim 7. The system of claim 5, wherein the sending the at least one of the cache-based memory sub-system command or the non-cache-based memory sub-system command based on the determining of whether there is the likelihood comprises:

sending, to the memory sub-system, the cache-based memory sub-system command for the given memory address in response to determining that there is the likelihood.

Claim 2. The system of claim 1, wherein the sending the at least one of the cache- based memory sub-system command or the non-cache-based memory sub-system command based on the determining of whether there is the likelihood comprises: 

sending, to the memory sub-system, the cache-based memory sub-system command for the specified memory address in response to determining that there is the likelihood.
Claim 8. The system of claim 5, wherein the determining, based on the current time, the timestamp, and the average read latency time, whether there is the likelihood that data from the given memory address is currently stored on the cache of the memory sub-system comprises:


determining whether the current time is greater than a sum of the timestamp and the average read latency time; and

determining that there is the likelihood that data from the given memory address is currently stored on the cache of the memory sub-system in response to the current time being greater than the sum.

Claim 3. The system of claim 1, wherein the operations comprise: 

accessing, from the memory device, a timestamp stored in association with the specified memory address, the determining of whether there is the likelihood based on the average read latency time comprises: 

determining whether a current time is greater than a sum of the timestamp and the average read latency time; and 

determining that there is the likelihood in response to the current time being greater than the sum.
Claim 9. The system of claim 7, wherein the operations further comprise:

determining whether a cache miss response is received, from the memory sub-system, in response to the sending the cache-based memory sub-system command to the memory sub-system; and

adjusting the average read latency time based on the determining that the cache miss response is received.

Claim 4. The system of claim 1, wherein the operations comprise: 


determining whether a cache miss response is received, from the memory sub-system, in response to the sending the cache-based memory sub-system command to the memory sub-system; and 

adjusting the average read latency time based on the determining that the cache miss response is received.
Claim 10. The system of claim 5, wherein the cache-based memory sub-system command comprises a speculative read (SREAD) command in accordance with a Non-Volatile Dual In-Line Memory Module-P (NVDIMM-P) memory protocol.
Claim 5. The system of claim 1, wherein the cache-based memory sub-system command comprises a speculative read (SREAD) command in accordance with a Non-Volatile Dual In-Line Memory Module-P (NVDIMM-P) memory protocol.
Claim 11. The system of claim 5, wherein the operations further comprise:

sending the non-cache-based memory sub-system command to the memory sub-system for the given memory address in response to determining that the given memory address is not currently stored in the memory device.

Claim 6. The system of claim 1, wherein the operations comprise: 

sending the non-cache-based memory sub-system command to the memory sub-system for the specified memory address in response to determining that the specified memory address is not currently stored in the memory device.
Claim 12. The system of claim 11, wherein the non-cache-based memory sub-system command comprises an XREAD command in accordance with a Non-Volatile Dual In-Line Memory Module-P (NVDIMM-P) memory protocol.
Claim 7. The system of claim 6, wherein the non-cache-based memory sub-system command comprises an XREAD command in accordance with a Non-Volatile Dual In-Line Memory Module-P (NVDIMM-P) memory protocol.
13. The system of claim 11, wherein the operations further comprise:

updating the memory device with the given memory address.

8. The system of claim 6, wherein the operations comprise: 

updating the memory device with the specified memory address.
Claim 14. The system of claim 5,
wherein the sending at least one of the cache-based memory sub-system command or the non-cache-based memory sub-system command based on the determining of whether there is the likelihood comprises:

sending, to the memory sub-system, the non-cache-based memory sub-system command for the given memory address in response to determining that there is not the likelihood.
Claim 9. The system of claim 1, wherein the sending at least one of the cache-based memory sub-system command or the non-cache-based memory sub-system command based on the determining of whether there is the likelihood comprises: 

sending, to the memory sub-system, the non-cache-based memory sub- system command for the specified memory address in response to determining that there is not the likelihood.
Claim 15. The system of claim 5, wherein the memory device further stores a timestamp for at least one of the of the one or more memory addresses stored on the memory device.
Claim 10. The system of claim 1, wherein the memory device stores a timestamp for at least one of the one or more memory addresses stored on the memory device.
Claim 16. The system of claim 5, herein each respective memory address, of the one or more memory addresses stored on the memory device, is stored as a tag on the memory device, the tag identifying the respective memory address.
Claim 11. The system of claim 1, wherein each respective memory address, of the one or more memory addresses stored on the memory device, is stored as a tag on the memory device, the tag identifying the respective memory address.
Claim 17. The system of claim 16, wherein the tag of the respective memory address is generated based on at least portion of the respective memory address.
Claim 12. The system of claim 11, wherein the tag of the respective memory address is generated based on at least portion of the respective memory address.
Claim 18. The system of claim 5, wherein the system comprises a host system.
Claim 13. The system of claim 1, wherein the processing device is part of a host system.


Claim 5 of US11,262,946 includes most of the limitations recited in claim 1 of instant application. The difference between the two claims is that claim 5 of US 11,262,946 further determines a current time accessible by the memory controller, accesses a timestamp stored in association with the specified memory address, and determines whether there is a likelihood that data from the given memory address is currently stored on a cache based on the current time and the time stamp in addition to an average read latency time. It is obvious for a person of ordinary skill in the art to recognize that an independent claim of a Continuation application usually comprises a subset of claim limitations of its parent application. Claims 1 and 19 of US11262946 recite similar limitations. Claims 14 and 20 of instant application recite similar limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 11, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2020/0042412), hereinafter Kulkarni in view of Azizi et al. (US 2018/0004668), hereinafter Azizi, and further in view of Benhase et al. (US 2012/0198148), hereinafter Benhase.
Regarding claims 1, 14, and 20, taking claim 1 as exemplary, Kulkarni teaches a system comprising: 
a processing device (Kulkarni, [0026], host 101 may include one or more processors); and 
a memory controller device (Kulkarni, [0030], system controller; [0040]; Fig.1) for processing memory requests generated by the processing device (Kulkarni, [0030], the system controller 120 may coordinate communications between the host 101 and the storage devices 140 a, 140 b, and 140 c, including forwarding read or write requests received from the host 101 to the corresponding storage device … and retrieving data from the storage devices in a logical manner … before being returned to the host 101), the memory controller device comprising: 
a memory device (Kulkarni, [0040], the system controller 120 may comprise, among other components … a memory 220 ) to store one or more memory addresses (Kulkarni, [0040], a memory 220 containing software, firmware and/or data including, but not limited to, a storage management engine 222; [0045], the storage management engine 222 may include an address map 225 … The address map 225 may contain address information used by the storage management engine 222 to translate logical addresses or name spaces received in connection with read … requests received from the host 101) associated with one or more past memory sub-system commands sent to a memory sub-system (Kulkarni, [0098], storage devices 140); and 
logic that performs operations comprising: 
receiving a memory request to read data from a specified memory address of the memory sub-system (Kulkarni, [0095], the system controller 120 may receive a data management request (e.g., read request) from the host 101); and 
in response to determining that the specified memory address is currently stored in the memory device (Kulkarni, [0096], in the case of a read request the system controller 120 determines, based on the address map 225, a set of blocks located in a respective storage device 140 in the storage system 110 containing the requested data): 
determining, based on an average read latency time of the memory sub-system, whether there is a likelihood that data from the specified memory address is currently stored on a cache of the memory sub-system; and 
sending, to the memory sub-system, at least one of a cache-based memory sub-system command for the specified memory address or a non-cache-based memory sub-system command for the specified memory address based on the determining of whether there is the likelihood.  
Kulkarni does not explicitly teach determining, based on an average read latency time of the memory sub-system, whether there is a likelihood that data from the specified memory address is currently stored on a cache of the memory sub-system; and sending, to the memory sub-system, at least one of a cache-based memory sub-system command for the specified memory address or a non-cache-based memory sub-system command for the specified memory address based on the determining of whether there is the likelihood, as claimed.
However, Kulkarni in view of Azizi teaches in response to determining that the specified memory address is currently stored in the memory device (Azizi, [0029], when interface circuitry 114 receives a memory read request, controller 115 sends the memory address of the request to translation table 116. Access logic 120 of translation table 116 determines whether the memory address is stored in storage array 122), sending, to the memory sub-system, at least one of a cache-based memory sub-system command for the specified memory address or a non-cache-based memory sub-system command for the specified memory address based on the determining of whether there is the likelihood (Azizi, [0029], In one embodiment, if access logic 120 determines that a given memory address is found in storage array 122, the content at the memory address is stored in storage array 126 of searchable hot content cache 118. Thus, in one such embodiment, access logic 120 reads the identifier associated with the memory address from storage array 122. Translation table 116 can then provide the identifier to searchable hot content cache 118 to enable retrieval of the value from storage array 126).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni to incorporate teachings of Azizi to include a searchable cache 118 in each storage device 140 (in Kulkarni). If the memory address of a read request is found in an address map (in Kulkarni) associated with a storage device 140, then the read request can be forwarded to the searchable cache 118 of the storage device 140 to retrieve the requested data. A person of ordinary skill in the art would have been motivated to combine the teachings of Kulkarni with Azizi because it improves efficiency and performance of the storage system disclosed in Kulkarni by reducing the number of accesses to memory for frequently accessed data values (Azizi, [0029]). 
The combination of Kulkarni and Azizi teaching retrieving data either from a cache or a non-cache memory storage. Nevertheless, the combination of Kulkarni does not explicitly teach determining, based on an average read latency time of the memory sub-system, whether there is a likelihood that data from the specified memory address is currently stored on a cache of the memory sub-system, as claimed.
However, the combination of Kulkarni in view of Benhase teaches determining, based on an average read latency time of the memory sub-system, whether there is a likelihood that data from the specified memory address is currently stored on a cache of the memory sub-system (Benhase, [0031], for each individual stream the prestageTrigger g+1=r*t(p), 0≦g<p where t(p) is the average time to fetch p consecutive tracks. It is believed that when the prestageTrigger g<r*t(p), a cache miss is likely to happen.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kulkarni to incorporate teachings of Benhase to determine a likelihood that requested data is currently stored in a cache (i.e. cache hit or cache miss) using average time to fetch data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kulkarni with Benhase because it improves efficiency and performance of the storage system disclosed in the combination of Kulkarni by determining a likelihood whether requested data is currently stored in a cache before deciding to either retrieve the requested data from the cache or a persistent storage.
Claims 14 and 20 have similar limitations as claim 8 and they are rejected for the similar reasons. Regarding to claim 14, Kulkarni further teaches a memory controller device comprising a hardware interface for receiving a memory request (Kulkarni, [0040], the system controller 120 may comprise, among other components, one or more interface(s) 205; [0041]).
Regarding claim 6, the combination of Kulkarni teaches all the features with respect to claim 1 as outlined above. The combination of Kulkarni further teaches the system of claim 1, wherein the operations comprise: sending the non-cache-based memory sub-system command to the memory sub-system for the specified memory address in response to determining that the specified memory address is not currently stored in the memory device (Azizi, [0033], In one embodiment, searchable hot content cache 218 attempts to handle the search or read operations 202, but if there is a miss in searchable hot content cache 218, the interface circuitry can forward the operations to searchable memory 220).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni to incorporate teachings of Azizi to include a searchable cache 118 in each storage device 140 (in Kulkarni). In case there is a miss in the searchable cache 118, the memory request can be forwarded to a next level storage sub-system (memory 220 in Azizi or storage medium 143 in Kulkarni). A person of ordinary skill in the art would have been motivated to combine the teachings of Kulkarni with Azizi because it improves efficiency and performance of the storage system disclosed in Kulkarni by reducing the number of accesses to memory for frequently accessed data values (Azizi, [0029]). 
Claim 19 has similar limitations as claim 6 and is rejected for the similar reasons.
 Regarding claim 8, the combination of Kulkarni teaches all the features with respect to claim 6 as outlined above. The combination of Kulkarni further teaches the system of claim 6, wherein the operations comprise: updating the memory device with the specified memory address (Azizi, [0045], mapping the associated memory address to the entry of the storage array involves storing, in a translation table, an identifier (e.g., DLID 313) for the entry in storage array 307 in which the value is stored).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni to incorporate teachings of Azizi to maintain memory address mapping information in order to determine whether a memory address is stored in a storage subsystem. A person of ordinary skill in the art would have been motivated to combine the teachings of Kulkarni with Azizi because it improves efficiency and performance of the storage system disclosed in Kulkarni by reducing the number of accesses to memory for frequently accessed data values (Azizi, [0029]). 
Regarding claim 11, the combination of Kulkarni teaches all the features with respect to claim 1 as outlined above. The combination of Kulkarni further teaches the system of claim 1, wherein each respective memory address, of the one or more memory addresses stored on the memory device, is stored as a tag on the memory device, the tag identifying the respective memory address (Azizi, [0050], tags).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni to incorporate teachings of Azizi to include a tag that identifies memory addresses in the address map 225 (in Kulkarni). A person of ordinary skill in the art would have been motivated to combine the teachings of Kulkarni with Azizi because it improves efficiency and performance of the storage system disclosed in Kulkarni by reducing the number of accesses to memory for frequently accessed data values (Azizi, [0029]). 
Regarding claim 13, the combination of Kulkarni teaches all the features with respect to claim 1 as outlined above. The combination of Kulkarni further teaches the system of claim 1, wherein the processing device is part of a host system (Kulkarni, [0024], host 101; Fig.1).  

Claims 2, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kulkarni, Azizi, and Benhase as applied to claims 1 and 6 respectively above, and further in view of Takeda et al. (US 2016/0357683), hereinafter Takeda.
Regarding claim 2, the combination of Kulkarni teaches all the features with respect to claim 1 as outlined above. The combination of Kulkarni does not explicitly teach the system of claim 1, wherein the sending the at least one of the cache-based memory sub-system command or the non-cache-based memory sub-system command based on the determining of whether there is the likelihood comprises: sending, to the memory sub-system, the cache-based memory sub-system command for the specified memory address in response to determining that there is the likelihood, as claimed. 
However, the combination of Kulkarni in view of Takeda teaches the system of claim 1, wherein the sending the at least one of the cache-based memory sub-system command or the non-cache-based memory sub-system command based on the determining of whether there is the likelihood comprises: sending, to the memory sub-system, the cache-based memory sub-system command for the specified memory address in response to determining that there is the likelihood (Takeda, [0052]-[0054], In other words, in Step S9, it is determined whether to access the L4-cache 9 using the cache presence information 20. When it is found in Step S9 that there is a high possibility of a hit in the L4-cache 9, access is made to the L4-cache 9 (Step S10) … When it is found that there is a high possibility of a miss in the L4-cache 9 as a result of looking up to the cache presence information 20, access is made to the main memory 10 without accessing the L4-cache 9 (Step S11).).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kulkarni to incorporate teachings of the Takeda to retrieve data from a cache if it is determined that the cache has a high possibility storing requested data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kulkarni with Takeda because it improves efficiency of the storage system disclosed in the combination of Kulkarni by accessing a cache for requested data only when it is predicated that there is the requested data (Takeda, [0072]).
Claim 15 has similar limitations as claim 2 and is rejected for the similar reasons.
Regarding claim 9, the combination of Kulkarni teaches all the features with respect to claim 1 as outlined above. The combination of Kawamura does not explicitly teach the system of claim 1, wherein the sending at least one of the cache-based memory sub-system command or the non-cache-based memory sub-system command based on the determining of whether there is the likelihood comprises: sending, to the memory sub-system, the non-cache-based memory sub- system command for the specified memory address in response to determining that there is not the likelihood, as claimed.
However, the combination of Kulkarni in view of Takeda teaches the system of claim 1, wherein the sending at least one of the cache-based memory sub-system command or the non-cache-based memory sub-system command based on the determining of whether there is the likelihood comprises: sending, to the memory sub-system, the non-cache-based memory sub- system command for the specified memory address in response to determining that there is not the likelihood (Takeda, [0054], When it is found that there is a high possibility of a miss in the L4-cache 9 as a result of looking up to the cache presence information 20, access is made to the main memory 10 without accessing the L4-cache 9 (Step S11).).
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kulkarni to incorporate teachings of the Takeda to retrieve data from a lower storage if it is determined that the cache does not have a high possibility storing requested data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kulkarni with Takeda because it improves efficiency of the storage system disclosed in the combination of Kulkarni by accessing a cache for requested data only when it is predicated that there is the requested data (Takeda, [0072]).

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kulkarni, Azizi, and Benhase as applied to claims 1 and 6 respectively above, and further in view of Shimizu et al. (US 2016/0267018), hereinafter Shimizu.
Regarding claim 4, the combination of Kulkarni teaches all the features with respect to claim 1 as outlined above. The combination of Kulkarni does not explicitly teach the system of claim 1, wherein the operations comprise: determining whether a cache miss response is received, from the memory sub-system, in response to the sending the cache-based memory sub-system command to the memory sub-system; and adjusting the average read latency time based on the determining that the cache miss response is received, as claimed.
However, the combination of Kulkarni in view of Shimizu teaches the system of claim 1, wherein the operations comprise: determining whether a cache miss response is received, from the memory sub-system, in response to the sending the cache-based memory sub-system command to the memory sub-system (Azizi, [0031], requests that the hot content cache cannot service (e.g., when a hot content cache miss occurs), interface circuitry 114 forwards the request to searchable memory 130; Note –  a request sent to searchable memory 130 is a message indicating a cache miss has occurred); and adjusting the average read latency time based on the determining that the cache miss response is received (Shimizu, [0070], [0071], [0108]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kulkarni to incorporate teachings of Shimizu to calculate access time when a cache miss occurs. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kulkarni with Shimizu because it improves efficiency of the storage system disclosed in the combination of Kulkarni by minimizing access time to a main memory which is a penalty incurred upon a cache miss (Shimizu, [0161]).   
Claim 17 has similar limitations as claim 4 and is rejected for the similar reasons.

Claims 5, 7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kulkarni, Azizi, and Benhase as applied to claims 1 and 6 respectively above, and further in view of Balakrishnan et al. (US 2021/0049062), hereinafter Balakrishnan.
Regarding claim 5, the combination of Kulkarni teaches all the features with respect to claim 1 as outlined above. The combination of Kulkarni does not explicitly teach the system of claim 1, wherein the cache-based memory sub-system command comprises a speculative read (SREAD) command in accordance with a Non-Volatile Dual In-Line Memory Module-P (NVDIMM-P) memory protocol, as claimed.
However, the combination of Kulkarni in view of Balakrishnan teaches the system of claim 1, wherein the cache-based memory sub-system command comprises a speculative read (SREAD) command (Balakrishnan, An NVDIMM-P system supports three data packet formats: an XWRITE (transactional write) or PWRITE (persistent write) packet 510, a SEND response packet 520, and an SREAD (speculative read); [0045]) in accordance with a Non-Volatile Dual In-Line Memory Module-P (NVDIMM-P) memory protocol (Balakrishnan, [0020], NVDIMM-P).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kulkarni to incorporate teachings of Balakrishnan to implement a speculative read command in accordance with NVDIMM-P protocol. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kulkarni with Balakrishnan because it improves performance of the storage system disclosed in the combination of Kulkarni by mitigating non-deterministic access latencies (Balakrishnan, [0002]) of the storage system.
Claim 18 has similar limitations as claim 5 and is rejected for the similar reasons.
Regarding claim 7, the combination of Kulkarni teaches all the features with respect to claim 6 as outlined above. The combination of Kulkarni does not explicitly teach the system of claim 6, wherein the non-cache-based memory sub-system command comprises an XREAD command in accordance with a Non-Volatile Dual In-Line Memory Module-P (NVDIMM-P) memory protocol, as claimed.
However, the combination of Kulkarni in view of Balakrishnan teaches the system of claim 6, wherein the non-cache-based memory sub-system command comprises an XREAD command (Balakrishnan, [0044], XREAD) in accordance with a Non-Volatile Dual In-Line Memory Module-P (NVDIMM-P) memory protocol (Balakrishnan, [0020], NVDIMM-P).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kulkarni to incorporate teachings of Balakrishnan to implement a transactional read command in accordance with NVDIMM-P protocol. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kulkarni with Balakrishnan because it improves performance of the storage system disclosed in the combination of Kulkarni by mitigating non-deterministic access latencies of the storage system (Balakrishnan, [0002]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kulkarni, Azizi, and Benhase as applied to claim 1 above, and further in view of Wolfson et al. (US 2020/0226115), hereinafter Wolfson.
Regarding claim 10, the combination of Kulkarni teaches all the features with respect to claim 1 as outlined above. The combination of Kulkarni does not explicitly teach the system of claim 1, wherein the memory device stores a timestamp for at least one of the one or more memory addresses stored on the memory device, as claimed.
However, the combination of Kulkarni in view of Wolfson teaches the system of claim 1, wherein the memory device stores a timestamp for at least one of the one or more memory addresses stored on the memory device (Wolfson, Abstract, Embodiments for providing memory for continuous data protection in a data storage system by storing a first key-value map as a data structure wherein the key is an address of a volume and the value comprises timestamp and hash value pairs for each time the address had data written thereto, and corresponding hash values of the written data; [0028]; [0034]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kulkarni to incorporate teachings of Wolfson to include a data structure comprising a memory address with a timestamp as a history map for I/O requests. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kulkarni with Wolfson because it improves efficiency of the storage system disclosed in the combination of Kulkarni by determining the time/history of memory addresses as when they are written to the storage system (Wolfson, [0034]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kulkarni, Azizi, and Benhase as applied to claim 11 above, and further in view of Wang et al. (US 2018/0188953), hereinafter Wang.
Regarding claim 12, the combination of Kulkarni teaches all the features with respect to claim 11 as outlined above. The combination of Kawamura does not explicitly teach the system of claim 11, wherein the tag of the respective memory address is generated based on at least portion of the respective memory address, as claimed.
However, the combination of Kulkarni in view of Wang teaches the system of claim 11, wherein the tag of the respective memory address is generated based on at least portion of the respective memory address (Wang, [0030], includes a tag portion 202, which may comprise a unique portion of the address of addresses that map to a set of a set associative cache; [0031], Each entry 304.sub.j in a set includes … and a tag 308.sub.j of the write address 200.sub.w being written).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kulkarni to incorporate teachings of Wang to include portions of memory address in a tag (such as the tag in Azizi). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kulkarni with Wang because it improves efficiency of the system disclosed in the combination of Kulkarni by using an address tag to detect a matching I/O request address (Wang, [0041]). 

Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 recites “The system of claim 1, wherein the operations comprise: accessing, from the memory device, a timestamp stored in association with the specified memory address, the determining of whether there is the likelihood based on the average read latency time comprises: determining whether a current time is greater than a sum of the timestamp and the average read latency time; and determining that there is the likelihood in response to the current time being greater than the sum”. Claim 16 recites similar limitations as claim 3.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 1 and 3 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 3 is allowable. Claim 16 is objected for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136